Title: Thomas Jefferson to Sir John Sinclair, 31 July 1816
From: Jefferson, Thomas
To: Sinclair, Sir John


          
            Dear Sir
            Monticello July 31. 16.
          
          Your favor of Nov. 1. came but lately to my hand. it covered a prospectus of your Code of health and longevity, a great and useful work, which I shall be happy to see brought to a conclusion. like our good old Franklin, your labors and science go all to the utilities of human life.
          I reciprocate congratulations with you sincerely on the restoration of peace between our two nations. and why should there have been war? for the party to which the blame is to be imputed, we appeal to the ‘Exposition of the causes & character of the war,’ a pamphlet which, we are told, has gone thro’ some editions with you. if that does not justify us, then the blame is ours. but let all this be forgotten; and let both parties now count soberly the value of mutual friendship. I am satisfied both will find that no advantage either can derive from any act of injustice whatever, will be of equal value with those flowing from friendly intercourse. both ought to wish for peace and cordial friendship; we, because you can do us more harm than any other nation; & you, because we can do you more good than any other. our growth is now so well established by regular enumerations thro’ a course of 40. years, and the same grounds of continuance so likely to endure for a much longer period, that, speaking in round numbers, we may safely call ourselves 20. Millions in 20. years, & 40. Millions in 40. years. many of the statesmen now living saw the commencement of the first term. and many now living will see the end of the second. it is not then a mere concern of posterity: a third of those now in life will see that day. of what importance then to you must such a nation be, whether as friends or foes. but is their friendship, dear Sir, to be obtained by the irritating policy of fomenting among us party discord, and a teasing opposition; by bribing traytors, whose sale of themselves proves they would sell their purchasors also, if their treacheries were worth a price? how much cheaper would would it be, how much easier, more honorable, more magnanimous & secure, to gain the government itself, by a moral, a friendly, and respectful course of conduct, which is all they would ask for a cordial and faithful return. I know the difficulties arising from the irritation, the exasperation produced b on both sides, by the late war. it is great with you, as I judge from your newspapers; and greater with us, as I see myself. the reason lies in the different degrees in which the war has acted on us. to your people it has been a matter of distant history only, a mere war in the Carnaticonly: with us it has reached the bosom of every man, woman and child. the maritime parts have felt it in the conflagration of their houses, and towns, and desolation of their farms; the borderers in the massacres & scalpings of their husbands, wives & children; and the middle parts in their personal labors and losses in defence of both frontiers, and the revolting scenes they have there witnessed. it is not wonderful then, if their irritations are extreme. yet time and prudence on the part of the two governments may get over these. manifestations of cordiality between them, friendly and kind offices made visible to the people on both sides, will mollify their feelings, and second the wishes of their functionaries to cultivate peace, and promote mutual interest. that these dispositions have been strong on our part, in every administration from the first to the present one, that we would at any time have gone our full half-way to meet them, if a single step in advance had been taken by the other party, I can affirm of my own intimate knolege of the fact. during the first year of my own administration, I thought I discovered in the conduct of mr Addington some marks of comity towards us; and a willingness to extend to us the decencies & duties observed towards other nations. my desire to catch at this, and to improve it for the benefit
			 of my own country, induced me, in addition to the official declarations from the Secretary of state, to write, with my own hand, to mr King, then our Minister Plenipotentiary at London in the following words.—‘I avail myself of this occasion to assure you of my perfect satisfaction with the manner in which you have conducted the several matters committed to you by us; and
			 to express my hope that through your agency, we may be able to remove every thing inauspicious to a cordial friendship between this country, and the one in which you are stationed: a friendship
			 dictated by too many considerations not to be felt by the wise and the dispassionate of both nations. it is therefore with the sincerest pleasure I have observed on the part of the British
			 government
			 various manifestations of just and friendly disposition towards us: we wish to cultivate peace and friendship with all nations; believing that course most conducive to the welfare of our own: it
			 is
			 natural that this these friendships should bear some proportions to the common interests of the parties. the interesting relations between Gr. Britain and the US. are certainly of the first order, and as such are estimated, and will be faithfully cultivated by us. these sentiments have been communicated to you from time to time, in the official
			 correspondence of the Secretary of state: but I have thought it might not be unacceptable to be assured that they perfectly concur with my own personal convictions, both in relation to yourself,
			 and
			 the country in which you are.’—my expectation was that mr King would shew this letter to mr Addington, and that it would be received by him as an overture towards a cordial understanding between the two countries. he left the ministry however, & I never heard more of it, and certainly
			 never percieved any good effect from it. I know that in the present temper, the boastful, the insolent, and the mendacious newspapers, on both sides, will present serious impediments. ours will
			 be
			 insulting your public authorities, and boasting of victories: and yours will not be sparing of provocations & abuses of us. but if those at our helms could not place themselves above these
			 pitiful notices, and throwing aside all personal feelings, look only to the interests of their nations, they would be unequal to the trusts confided to them. I am equally confident, on our part,
			 in
			 the administration now in place, as in that which will succeed it; and that if friendship is not hereafter sincerely cultivated, it will not be their fault. I will not however disguise that the
			 settlement of the practice of impressing our citizens is a sine quâ non, & a preliminary, without which treaties of peace are but truces. but it is impossible that reasonable dispositions on both parts should not remove this stumbling
			 block, which, unremoved, will be an eternal obstacle to peace, and lead finally to the deletion of the one or the other nation. the regulations necessary to keep your own seamen to yourselves are
			 those which our interests would lead us to adopt, & that interest would be a guarantee of their observance; and the transfer of these questions from the cognisance of their naval commanders
			 to
			 the governments themselves, would be but an act of mutual, as well as of self respect.
          I did not mean, when I began my letter, to have indulged my pen so far on subjects with which I have long ceased to have connection. but it may do good, and I will let it go. for altho’ what I write is from no personal privity with the views or wishes of our government, yet believing them to be what they ought to be, and confident in their wisdom and integrity, I am sure I hazard no deception in what I have said of them. and I shall be happy indeed if some good shall result to both our countries, from this renewal of our correspondence and antient friendship. I recall with great pleasure the days of our former intercourse, personal and epistolary, and can assure you with truth that in no instant of time has there been any abatement of my great esteem and respect for you.
          
            Th: Jefferson
          
        